Judge ERWIN
concurring.
The record in the instant case provides forceful and compelling reasons to vacate the order entered by the Commissioner as stated in the opinion. The testimony of William B. Fairley given in a prior case was considered by the Commissioner. Fairley did not appear as a witness in the case sub judice. The Rate Bureau did not have an opportunity to cross-examine him as to the issues in this case. In the case of Commissioner of Ins. v. Rate Bureau, 44 N.C. App. 75, 259 S.E. 2d 926 (1979), No. 7910INS58, I dissented from the majority opinion which vacated the order of the Commissioner. In comparing the two cases, I find a marked distinction compelling the vacating of the order in the instant case which did not appear of record in Commissioner of Ins. v. Rate Bureau, supra.